 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11 RAMON RUIZ,                              )   No. CV 18-1282 JVS (FFM)
                                            )
12                     Plaintiff,           )   ORDER ACCEPTING FINDINGS,
          v.                                )   CONCLUSIONS AND
13                                          )   RECOMMENDATIONS OF
                                            )   UNITED STATES MAGISTRATE JUDGE
14 NEIL McDOWELL, et al.,                   )
                                            )
15                     Defendants.          )
                                            )
16
17        Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire record in this
18 action and the attached Report and Recommendation of United States Magistrate Judge
19 (“Report”). No objections to the Report have been filed. Good cause appearing, the
20 Court concurs with and accepts the findings of fact, conclusions of law, and
21 recommendations contained in the Report.
22        IT IS ORDERED that judgment be entered dismissing this action without
23 prejudice.
24
25 DATED: September 24, 2019
26                                                        JAMES V. SELNA
27                                                     United States District Judge

28
